Citation Nr: 1725132	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  13-08 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1976 to October 1984.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

This matter was previously before the Board, and, in April 2016, the Board remanded this matter for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

At issue is whether the Veteran is entitled to service connection for an acquired psychiatric disorder other than PTSD.  This matter was previously remanded in order to provide the Veteran with an additional VA examination.  The Veteran was scheduled with a VA examination at a VA Medical Center (VAMC) in Dublin, Georgia.  After being notified of the examination, the Veteran timely contacted the RO in order to inform them that he no longer lived close to the Dublin, Georgia VAMC.  He requested that an examination be rescheduled closer to his residence.  The RO determined that the Dublin facility was the closest available facility to the Veteran and then denied the Veteran's claim for failure to provide good cause for not attending the examination at Dublin.  However, it is not documented in the claims file whether the Veteran was ever informed that if he did not report to Dublin that he would not be rescheduled for an examination in a different location and the examination request would be canceled.

The Veteran is informed that while he may have relocated farther from the Dublin, Georgia than he previously was, that facility it still might be the nearest facility that is capable of providing the service that the Board is ordering today.  He is now apprised of this and of the importance of attending the next examination, wherever it is scheduled.

Therefore, this matter is being remanded in order to provide the Veteran with a VA examination in compliance with the Board's previous remand instructions.  Should the Veteran refuse to attend the examination, this should be documented in the claims file, and it should be explained to him that Dublin is the appropriate facility (assuming this is still correct).

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo a VA psychiatric examination.  The examiner  should diagnose any current Axis I psychiatric disorder, to include depression, and then should opine whether it is at least as likely as not (50 percent or greater) that such a disorder either began during or was otherwise caused by his military service.  In so doing, the examiner should evaluate whether the Veteran's alcohol treatment in service should be considered the onset of a psychiatric disability.

2.  Then, readjudicate the claim on appeal.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MATTHEW W. BLACWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






